 MID MISSOURI MOTORSMid Missouri MotorsandDistrict No. 9, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 17-CA-4565December13, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn August 4, 1971, Trial Examiner Henry L. Jaletteissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as ameilded, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatMid Missouri Motors,Waynesville,Missouri, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.iMembers Fanning and Jenkins agree with the Trial Examiner thatRespondent violated Section 8(a)(5) of the Act and that, in view of theRespondent's additional violations of Section 8(a)(1), a bargaining order iswarranted. They therefore find it unnecessary to adopt or pass upon hisdiscussion ofWilder Mfg. Co,185 NLRB No 76; Snow &Sons,134 NLRB709,and Linden Lumber, Div., Summer & Co.,190 NLRB No 116 Thesecases involved situations where no independent violations of Section8(a)(1) occurred. The legal questions with respect to such cases need notnow be considered where, as here and inUnited Packing Company,187NLRB No. 132, the applicable principle derives from the Supreme Court'sdecision inGissel Packing Company,395 U.S. 595, in which the Courtclearly held that a violation of Section 8(a)(5) accompanied by serious8(a)(1) conduct warrants a bargaining order.Chairman Miller concurs in the bargaining order remedy here for thesame reason as that sel forth in his concurring opinion inUnited PackingIn his view, the confusion, which could have been readily avoided byadopting the rationale set forth in that opinion, takes on new dimensionswhen Gissel is viewed as simply holding that "a violation of Section 8(a)(5)accompanied by serious 8(a)(1) conduct warrants a bargaining order " It is,and always has been, axiomatic that conduct in violation of Section 8(a)(5),without more, warrantsa bargainingorder to restore thestatus quo ante.The Chairman doubts thathis colleagues intendby their interpretation ofGissel to limit theBoard's remedial powers insuch a. case only to thosesituations involvingserious 8(a)(1) conduct.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE505HENRY L. JALETTE, Trial Examiner: This proceeding wasinitiated by a charge filed by the above-captioned Union onJanuary 27, 1971,' against the above-captioned Employer,pursuant to which complaint issued on March 11, allegingthatRespondent had engaged in independent 8(a)(1)conduct and had refused to recognize and bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act.On April 21 and 22, a hearing was held at Waynesville,Missouri.Upon the entire record,2 including my observation of thewitnesses, and after consideration of the briefs filed byGeneral Counsel and Respondent, I make the followingfindings of fact, conclusions of law and recommendations:FINDINGS OF FACTI.JURISDICTIONRespondent, an automobile dealer engaged in the retailsale and service of automobiles in Waynesville, Missouri,annually derives gross revenues in excess of $500,000 fromsuch sales and services and annually purchases productsvalued in excess of $50,000 directly from sources outsidethe State of Missouri.II.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionThe events in this case may be capsulized very quickly.About the first of the year, Respondent's service depart-ment employees became interested in union representationand signed cards received from the Union expressing theirinterest in representation. These cards, whose legend wasnot disclosed, were mailed to the Union a day or two beforeJanuary 14. On January 14, Respondent held a meeting ofthe service department employees to discuss the circulationof the cards.On January 20, a majority of the service departmentemployees signed cards applying for membership in theUnion, and on January 21, the Union demanded recogni-tion. An answer was deferred to January 22 at which timeRespondent refused to grant recognition. Thereupon, amajority of the service department employees went on whatisalleged to be an unfair labor practice strike and beganpicketing. The strike was still in progress at the time of thehearing, but four of the strikers had returned to work.The foregoing represents the principal and undisputedevents in this case. Certain minor matters describedhereinafter are also undisputed, but in the main whatiUnless otherwise noted, all dates are in 1971.2Respondent's unopposed Motion to Amend the Record is herebygranted, and the motion is hereby received into evidence as Resp. Exh. 15.194 NLRB No. 79 506DECISIONS OF NATIONAL LABOR. RELATIONS BOARDfollows is sharply controverted, beginning with the firstmeeting between Respondent and its employees on January14.The conflict in testimony is such that the onlyexplanation for it is that witnesses testified falsely.Although I cannot state with certitude who the falsewitnesseswere, I can articulate my reasons for theconclusion I have reached.Apart from salesmen Jewel Parker, Wayne Sloan, andGeraldRoam, and secretary Sharon Myers, all thewitnesses had an interest in the case. Even these fourwitnesses were not totally disinterested because they areemployees of Respondent, yet had they testified about thecrucialmatters I might have been aided in decidingcredibility.As matters stand, Parker, Sloane, and Roamtestified on a minor issue, and secretary Myers clearly hadno independent recollection of the January 14 meeting, theonly event with which she was connected.3 SupervisorSarnesmight also be said to have been disinterested, atleast, less interested than the main witnesses, but he was nota very convincing witness, and for some unexplainedreason, he was not examined about the January 14 meetingwhich forms such a major part of this case.These witnesses aside, I have been given a choice on theone hand of Union Representative Bert Townsend andstrikersDon Anderson, 'James Homer, Clint Helton,Ronald and Curtis Sasseen, and on the other handRespondent's president, Julian Harrison, and his brother,Vice President Lloyd Harrison, and Thomas Roberts, AlanSarnes, Robert Major, and Marion Hunter, employees whoabandoned the strike and withdrew from the Union. Theselast four mentioned witnesses testified only to one mainportion of the disputed facts and on this limited point allwere less than candid. Why neither party examined themabout the January 14 meeting is not explained, but in anyevent, they were of no help in trying to resolve credibility.In the final analysis, the case reduced itself to thecredibility of Julian and Lloyd Harrison (for brevity's sakehereinafter referred to simply as Julian and Lloyd). If theywere to be credited, the major portions of this case couldreadilybe disposed of. I have concluded that theirtestimony was not deserving of credence.The decision to discredit the Hamsons was not an easyone, because they appeared no less candid and honest thanGeneral Counsel's witnesses, and they were more articulatethan General Counsel's witnesses. Moreover, the extrava-gant nature of the accusations against them (e.g., that Lloydsaid for $50 and a picture, he would get them rubbed out)caused me to doubt the credibility of General Counsel'switnesses.The balance was struck, however, when Ireviewed the testimony of the Harrisons respecting thealleged refusal to bargain.As noted above, on January 21, the Union demandedrecognition. At the time UnionRepresentativeTownsend3Myers attended the January 14 meeting to take notes In making mycredibility resolutions, I have considered her notes which do not containany of the 8(a)(1) statements attributed to the Harrisons by GeneralCounsel's witnesses. I have concluded that the notes are entitled to littlemade the demand he presented a recognition agreement totheHarrison providing for recognition in a unit ofemployees of Respondent's service department. Althoughthe agreement consisted of only one sentence and Julianread enough of it to object to it as a "blank ticket," henevertheless claimed that he did not read the agreement, atleastnot "in its entirety," and because the agreementinadvertently referred to "service departments" instead ofservice department, Julian attempted to have me believethat he did not know which group of employees the Unionclaimed to represent.When confronted with the fact thatwhen the meeting ended he gave the Union representativesa tour of the service department, Julian lamely explainedhis action as a courtesy available to anyone who asked. Inmy judgment, Julian's testimony about the meeting withTownsend on January 21 was clearly designed to deceive.In addition, in order to support Respondent's contentionthat the appropriate bargaining unit herein is a unit of allemployees, including salesmen and mechanics, Julian gavetestimony respecting the similarities between the workperformed by salesmen and mechanics which was in myjudgment a conscious distortion of facts.For the foregoing reasons, which are applicable generallyto Lloyd also, I have concluded that the Harrisons were notcredible witnesses. The result is that General Counsel'switnesses are credited. Their testimony is not without somedifficulties.For instance, there are discrepancies in theversions they gave of the January 14 meeting and RonaldSasseen, for one, was completely mistaken about the timeof the meeting, However, one learns from experience thatwhere there are several witnesses to the same event it isseldom that they all give the same description of the event.All things considered,General Counsel's witnesses aremore deserving of credit than the Harrisons.B.The Alleged Independent 8(a)(1) Conduct1.The meeting of January 14This meeting was called because the Harrisons had heardof the circulation of union cards and that employees werebeing told the Harrisons approved of their signing thecards.At the outset of the meeting, Julian advised theemployees that any rumors that he approved of thedistributionof cards were false, and he initiated adiscussion of the pros and cons of a union shop. AccordingtoGeneral Counsel'switnesses,4 in the discussion thatfollowed the following statements were made:Lloyd: the Union was nothing but a bunch of gangstersand for $50 and a picture, they could get anybody whowanted a union rubbed out;Julian: those who wanted a union could pick up theirpaychecks after the meeting;weight. Admittedly, they weretakenin longhand, and they are not quitethree pages long althoughthe meeting lastedby all accounts at least 45minutes. It is obviousmuch was omittedfrom the notes.4Don Anderson,James Homer, Ronald Sasseen, andClint Helton MID MISSOURI MOTORS507Julian and Lloyd: before Respondent went union, theywould close the shop and farm out the work.5In addition, during the meeting Julian asked who hadbeen passing out the cards.Ido not credit the denials of the Harrison that theymade suchstatementsand I find such statements, includingthe inquiry about who,had been passing out cards, coerciveand violative of Section 8(a)(1) of the Act..One statement attributed to Julian was that from that dayon those who wanteda unionwould not receive holidaypay. I do not find that Julian made sucha statementin haecverba.The record indicates that before the start of anyunionactivityRespondent's salesmenhad complainedabout the fact that they were not receiving holiday pay aseveryone else was, including line mechanics who, like thesalesmen,worked on straightcommission.The Harrisonschecked into the matter, concluded they could not afford topay holiday pay to boththe salesmenand mechanics, andthe salesmenwere advised that holiday pay would bediscontinued for line mechanics after January 1. Themechanicswere not told of the decision, but when RonaldSasseen brought up the subject of holiday pay at themeeting,Julian told the employees of the decision and thatitaffected only the line mechanics. Under the circum-stances,I conclude that the statement to the employees didnot violateSection8(a)(1) of the Act.2.The events following commencement of thestrikea.The solicitation of strikersThe complaintallegesthaton January 27, at anemployee's home, Julian solicited striking employees towithdraw their union authorizations and to abandon thestrike, and that Lloyd did the same thing on the same day inthe shop.It isundisputed that on January 23, the Harrisonssolicited the strikers on the picket line to abandon thestrike. They testified they made no threats or promises, and,except for Clint Helton, none of the strikers attributed anythreats to either Julian or Lloyd. According to Helton,however, Julian told him and Bob Major that "if we didn'tcome in he was going to have to lease the shop out " I creditthis testimony.6 I am persuaded that Helton would not haveacted in the fashion described in the footnote below had histestimony been a fabrication. Bob Major denied that Julianmade any threat such as Helton described, but Major didn'timpress me as a credible witness.-Later that same morning, strikers Alan Sarnes and TomsParagraph 10(e) of the complaint alleges that Julian threatenedemployees with layoffs if the service department went Union. I find nosupport for such an allegation, and General Counsel may have intended itmerely as a variant of the threat to lock the doors and subcontract thework. I shall recommend dismissal of paragraph 10(e)6Respondent made a motion to strike this testimony on the ground thatthe complaint did not allege that Respondent violated Section 8(a)(1) onJanuary 23 I denied the motion because in my judgment Helton'stestimony could not be divorced from consideration of the complaintallegations that Respondent had unlawfully solicited strikers to abandonthe strike and to withdraw from the Union. Respondent was given theopportunity to contradict Helton and availed itself of the opportunity bycallingBob Major. The Harrisons had already testified and were notrecalled, but their testimony prior to this was sufficiently broad to includeRoberts,who had been picketing and had been amongthose solicited by the Harrison to return to work, decidedto abandon the strike. They told strikers Ronald and CurtisSasseenof their decision. According to Roberts, RonaldSasseen said it would be bad for his health if he crossed hisown picket line and he would be fined $500 by the Union.Sasseen did not deny making thisstatement.Nevertheless,both Roberts and Sarnes went into the shop and told theHarrisons of their decision and what Ronald Sasseen hadtold them. Both signedstatementsprepared by theHarrisons to the effect that they had not been promisedraises or additional benefits, nor had they been threatened,in connection with their abandonment of the strike andreturn to work.Later that same day striker Marvin Hunter decided toabandon the strike, and on Monday, Bob Major returned towork. They also signed a prepared statement identical tothat signed by Roberts and Sarnes.On January 27, at work, Roberts, Sarnes, Hunter, andMajor, were all approached by either Lloyd or Julian andwere handed a typewritten letter addressed to the Unionwhich they were requested to sign. The letter was awithdrawal of authorization to represent the employee forpurposes of collective bargaining and a resignation fromthe Union. All four signed the letter.On the evening of January 27, Julian went to the home ofstriker Curtis Sasseen and spoke to him and his son Ronald.A conversationensued as aresult of which both Sasseenssigned a letter and a statement identical to those describedabove.Respondent contends that the foregoing conduct was notunlawful, because it was in response to the requests of itsstriking employees for aid to get out of the Union to avoidunion fines for crossing the picket line. I find no merit tothis defense.First, I do not credit Julian's testimony that his visit to theSasseen home was prompted by a call from RonaldSasseen.Instead, I credit the testimony of Ronald andCurtis Sasseen that Julian was the one to telephone theSasseen home, that he arranged for the meeting, and that hewas the one to suggest that they abandon the strike andwithdraw from the Union, and who told them exactly whatto write.Second, in the case of the solicitation of Roberts,Sarnes,Hunter, and Major, at work on the morning of the 27th, therecord does not support Respondent's assertionthat theysought itsassistance.Roberts, who had been threatened bySasseen and had told the Harrison of the threat, did nottestify that he askedfor assistance.Major and Hunter dida denialof Helton'saccusation.They were therefore not prejudiced by mypermittingHelton's testimonyto stand.Respondent also movedto strikeHelton's testimonyon the ground it violated my ruling onsequestration ofwitnessesI also deniedthismotionThe testimonywas givenby Heltonwhen recalled by GeneralCounsel as a rebuttal witness. In his earliertestimony Helton had testifiedon cross-examinationthat he had heardJulian make a statementon thepicket line aboutlocking the doors, but histestimonywas somewhat uncertain.As a rebuttal witness, hetestified thathismemory had been refreshed by listening to thetestimonyof otherwitnessesand he had volunteeredthat fact to counsel forGeneral Counselwho recalled him to testify. Counselfor Respondentknew that GeneralCounsel'switnesseswere staying in the hearing room aftertestifying,understood they mightbe recalled, and statedhe hadno objection to theirstaying 508DECISIONSOF NATIONALLABOR RELATIONS BOARDnot testify that they had expressed any fears of a union fineor any desire to withdraw from the Union. Nevertheless,these employees were solicited, to-withdraw from the Union.Moreover, the letter prepared by Respondent did notconfine itself to a withdrawal from membership; the onlything required to protect the employees from fines; rather,it stated: "I no longer wish to be represented by MachinistDistrict#9 for the purpose of collective bargaining. Ihereby withdraw all authorization that I have given to thatunion to represent me and I hereby resign from the Union.,,On the facts found, it is clear that the idea and means ofwithdrawal of union authorization originated with Respon-dent and that such conduct had the deliberate purpose ofdissipating theUnion's strength and frustrating theemployees' right of self organization.While there is noevidence that the employees were threatened in the processof soliciting their withdrawal, a finding of restraint andcoercion does not depend on overt threats. The merepresentation of prepared letters of withdrawal to employeeswho have just returned from a strike clearly tends torestrain and coerce them. Few employees will have thefortitude to refuse to sign such letters.Apart from the foregoing,assuming,arguendo,that theemployees had indicated their disaffection with the Union,and a desire to withdraw from it, the Board has clearly heldthat an employer may render no more than "ministerialaid."Southwestern of Dallas Optical Company and Tru-Optics, Inc.,153 NLRB 33;Movie Star, Inc.,145 NLRB319, enfd. 361 F.2d 346 (C.A. 5);Winn-Dixie Stores, Inc.,128 NLRB 574. In the last cited case, it is noteworthy atpage 580 that the Board did not adopt the Trial Examiner'sholding at page 581 that an employer may render even a"minimum"of assistance to employees seeking assistance.In this case,it is undisputed that Respondent's assistancewas more than a minimum;as a matter of fact, it couldhave done no more.In short, I find that by solicitingthe Sasseensto abandonthe strike and withdraw their union authorizations and bysoliciting the returned strikers to withdraw their unionauthorizations, Respondent violated Section 8(a)(1) of theAct.b.The threat to discharge strikersOn January 29, Respondent sent the following letter tostrikers Don Anderson, James Homer, and Clint Helton:Sir:On Friday, January 22, 1971, I Julian Harrison offeredtocontinueyour employment with Mid MissouriMotors, Inc. I made this offer in sincerity with noreservations or restrictions and no alternative motive inmind.Iwill continue to offer you employment until TuesdayFebruary 2, 1971 at 8:15 AM. If in the event you do notreport for work as set out above I will assume that youare no longer interested nor desirous of continuing your7 In my opinion,Respondent's letter is clearly distinguishable from theletter inB,-Rite Foods, Inc.,147 NLRB59.WhileRespondent's letter ofApril17 clarified that the strikers had not in fact been discharged, it wasemployment with Mid Missouri Motors, Inc. and thatyou have voluntarily severed your employment.If in- the, event you do not return to work Tuesdaymorning February 2,1971 at 8:15 AM you willleave meno-other alternative but, to,secure other personnel; inorder to continue the free flow of business.Sincerely yours,Julian HarrisonAlthough theSasseens had signed a statement requestingreinstatementon January 27 and had withdrawn theirauthorization from the Union, they did not abandon thestrike.On February1,Ronald Sasseen resumed picketingand that same day he and his father received a telegramidentical to the letter set forth above except that their jobswere to remain open until February 5.General Counsel contends'that the letters and telegramsthreatened the strikers with discharge and they weretherefore violative of Section 8(a)(1) of the Act. Respon-dent contends that the letters were no more than areiteration of statements at the picket line to strikers thattheir jobs were still available with the additional statementthat "in order to continue the free flow of business" theywould be replaced if they did not return by a specified date.Pursuing this argument with case citations,Respondentasserts that it is the substance of what it has done whichmust be considered over the words it has used.Iwouldagree with Respondent were the issue here,as in its citedcases, whether or not it had in fact discharged the strikers.The complaint does not allege that the strikers weredischarged (the record clearlyindicatesthey were not) butmerely that they were threatened with discharge. InKerrigan IronWorks,108 NLRB 933, strikers were sent aletter similar to the letters in this case.The Board rejectedthe contention that the strikers had been discharged, but amajority of the Board stated that they "do not condone theuse of such a letter,as they regard it as an unlawful strike-breaking technique violative of Section 8(a)(1) of the Act.They construethe letter asa threatof discharge,designed tocoerce the strikers to abandon the strike." (Emphasissupplied.)Itdoes not appear that the Board has everoverruledKerriganand I deem it applicable to Respon-dent's communications here.While Respondent did notstate that it would terminate the strikers who did not returnby the deadline set, its statement that it would assume thestrikerswere no longer desirous of employment and thatthey had voluntarily severed their employment imparted tothe strikers the identicalmessage.Any striker receivingsuch a letter could not help but conclude that unless heabandoned the strike he was no longer an employee ofRespondent. Accordingly, I find that Respondent's lettersand telegrams to the strikers were coercive and violative ofSection 8(a)(1) of the Act .7c.Picket line threatsThe complaintallegesthaton January 28, Lloydinsufficient to erase the effects of the threat of discharge in the earlier letterand a cease-and-desist order and notice are deemed necessary to effectuatethe policiesof the Act. MID MISSOURI MOTORS509threatened that local businessmen would shoot the picketsdown if they continued picketing, and that on February 1,Julian told pickets they had better "stand tall" because thetown's merchants were going to get rid of them.The January 28 allegation is based on the testimony ofstriker Don Anderson, which I credit, that on that date hewas approached on the picket line by the Harrisons andthat Lloyd told him the businessmen at the chamber ofcommerce were going to shoot him if he didn't take thepicket line down. Julian added that the town was not readyfor a union and the people would not go for it and if hisIrish father-in-law were there he would shoot Anderson.StrikerRonald Sasseen testified that on or aboutFebruary 4 at the picket line, Julian made the remark that"we had better stand tall while we were out there becausethe merchants were out to get us, they were going to get ridof us." I credit Sasseen. According to Sasseen, his fatherand James Homer and Clint Helton were present when thisremark was made, yet none of them testified to havingheard the remark. This does not mean that Julian did notmake the remark. They were not specifically asked aboutsuch a remark, and, though present when it was made, maynot have overheard it.The statements described are clearly coercive andviolative of Section 8(a)(1) of the Act, as alleged.C.The Alleged Refusal To Bargain1.The appropriate unitThe complaint alleges, and the General Counsel con-tends, that an appropriate unit consists of Respondent'sservice department employees, excluding all other employ-ees. Such a unit, which General Counsel concedes includesthe parts department employees and a janitor, numbers 12employees.Respondent contends that the appropriate unit is oneconsisting of all its employees, including office clericalemployees and automobile salesmen, excluding supervisorsonly. Such a unit numbers 23 employees.In order to establish the existence of a community ofinterestbetween the salesmen and mechanics, Juliantestified that salesmen do minor repair work, road testcustomer's cars, and diagnose mechanical problems, andthat salesmen have even performed major repair work.Julian also tried to establish that mechanics sell cars. As I8The record does not support General Counsel's assertion that Fulmerisa supervisor within the meaning of the Act. Although I have seriousreservations about Jack Sarnes' testimony relative to his status as asupervisor, I am constrained to find that he is a supervisor within themeaning of the Act.9 I do not include in this list Howard Callahan, Kenneth Harrison,LeRoy Fulmer, Jr., Peggy Ann Anderson, and Karen Harrison. AccordingtoResp. Exh 7, Callahan and Kenneth Harrison are part-time partsdepartment employees, LeRoy Fulmer, Jr is a part-time clean upemployee, and Peggy Anderson and Karen Harrison are shop clericalemployees. However, Respondent offered no evidence that any of thesemale employees were in fact regular part-time employees or that the femaleemployees were shop clericals. Res. Exh. 7 was merely identified bysecretary Sharon Myers as a list of employees of Respondent as of January21, 1971, taken from company personnel records. While I deemed heridentificationof the list sufficient to warrant its being received intoevidence, I do not deem the mere inclusion of an individual's name on thelistproof that such individual was in fact an employee within the unitfound herein appropriate as of January 21, 1971 According to Generalhave already indicated his testimony in this connectionreflected adversely on his credibility. It is clear from therecord that whatever repair work salesmen may do is purelyincidental' to their essential functionas salesmen,and it isnoteworthy that any repair work which required use of theservice department facilities was performed after regularhourswhen service department employees were notworking. A unit of service department employees has longbeen held to be appropriate in automobile sales and serviceestablishments and Julian's testimony was insufficient towarrant the inclusion of salesmen in the service departmentunit contrary to Board policy.Austin Fora Inc.,136 NLRB1398;Hanna Motor Company,94 NLRB 105.Respondent's arguments for inclusion of the officeclerical employee are clearly without merit.2.The union's majority statusThe unit found appropriateconsistsof 12 employees: BillBowling, LeRoy Fulmer,s Robert Major, Thomas Roberts,James McKinnon, Marvin Hunter, Alan Sarnes, RonaldSasseen, Curtis Sasseen, Don Anderson, Clint Helton, andJames Homer .9 Of these 12, all but James McKinnon,LeRoy Fulmer, and Bill Bowling, signed cards on January20, 1971, applying for membership in the Union andauthorizing the Union to act as their bargaining representa-tive.Accordingly, I find that on January 21 and 22, 1971,when the Union demanded recognition it represented amajority of Respondent's employees in the unit foundappropriate herein.103.The demand for recognitionBert Townsend, business representative of the Union,accompanied by organizer Lonnie Kenoyer, went toRespondent's place of business on the morning followingthe execution of the membership application cards and metwith Julian and Lloyd. Townsend testified he firstidentified himself and then told the Harrisons that herepresented a majority of their service department employ-ees, that he was prepared to prove this, that in fact 10 oftheir service department employees were members of theUnion, and that they had requested him to demandrecognition and he was doing so. Townsend showed theHarrisons a form document which stated: "This is to certifythat,recognizesDistrictNo. 9, InternationalCounsel's witnesses, the only employeesin the servicedepartment were the12 listed above. Respondentdid not challengethis testimony, and I acceptitand findthe unit consistedof the 12 employees listed above. Anadditionalreason for excluding Kenneth Harrison and KarenHarrison isthat they are the children of the two principal stockholders and are, ineffect, individuals employed by their parents.Foam Rubber City #2 ofFlorida, Inc.,167 NLRB 623.10Respondent contendsthat the membershipapplication cards shouldallbe declared to be invalid because they weresigned ata meeting ofemployees which was attended by Supervisor Jack Sarnes who "vigorouslyespoused" the Union'scause.Ido notagree.The record clearly indicatesthat the meeting at whichthe cardswere signed was arranged by theemployees themselves, a majority of whom had antecedently signed cardsat the behest of employee solicitorsindicatingthey wereinterestedin unionrepresentation. Underthe circumstances,includingthe fact that there wassome doubtof Sarnes' supervisorystatus,I do not considerSarnes' remarksfavorable to the Unionsufficient basis for invalidatingthe cards. CompareWKRG-TV, The,190 NLRB No. 34. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation ofMachinists and Aerospace Workers, asBargainingAgent for the employees in their ServiceDepartments [sic] in regard to wages, hours and workingconditions." Below this statement was a place for signatureby Respondent and the Union.Julian Harrison replied that Respondent was a corpora-tion and they couldn't make a decision such as Townsend'sdemand required without consulting the rest of thecorporation.Townsend agreed to give Respondent 24hours.The following morning, Townsend, accompanied againby Kenoyer, met with the Harrison in Julian's office.According to Townsend, the Harrisons said they wanted allthe service department employees to be present andTownsend said he had no objection. Accordingly, theservicedepartment employees also entered the office.Townsend repeated his request that Respondent sign theletter of recognition and Julian replied by stating that hedid not believe the employees had been given all the facts.Townsend interrupted and said he was not there to discusssuch a matter, that he was there to ask Harrison to sign theletter of recognition. Julian refused, so Townsend told theemployees "Let's go." Eight or nine employees followedTownsend and a picket line was set up.On the basis of the foregoing, a finding is warranted thatthe Union made a proper request for recognition in a unitof service department employees and that Respondentrefused to grant recognition. Respondent admits that itrefused Townsend's request for recognition, but it contendsthat Townsend never specified the unit for which he wasseeking recognition and that absent an unambiguousrequest a refusal to bargain may not be found. Respon-dent's position is predicated on the testimony of theHamsons and salesman Gerald Roam that Townsend saidhe represented "their employees" without ever specifyingthat he meant service department employees. I attach noweight to Roam's testimony, because he was not presentduring the 'meeting and heard only the introductoryremarks, and I have already indicated in my introductoryremarks that the entire circumstances surrounding thedemand for recognition compel a finding that the Harrisonsknew that the unit for which recognition was being soughtwas a unit of service department employees and that theeffort of the Harrison to persuade me otherwise militatedagainst their credibility. I credit Townsend and find that onJanuary 21, the Union made a demand for recognition asthe representative of employees of Respondent in a servicedepartment unit.4.The obligation of Respondent to bargain withtheUnionGeneral Counsel contends that in view of Respondent'sindependent 8(a)(1) conduct as set forth herein a bargain-ing order is warranted in keeping with the principlesestablished by the Supreme Court inN.L.R.B. v. GisselPacking Company."At the outset, I reject any contentionthat Respondent's unfair labor practices are so flagrant or"so coercive that, even in the absence of a Section 8(a)(5)11 395 U s.57512Idat 615violation, a bargaining order would have been necessary torepairtheunlawfuleffectsof those [unfair laborpractices]." 12 Inmy judgment,the issuefor decision iswhether Respondent's unfair labor practices belong to thatclass of caseswherein the possibility of erasing the effects ofpast practices and insuringa fair electionby the use oftraditional remedies, though present, is slight and employeesentimentonce expressed through cards would, on balance,be better protected by a bargaining order, or whether theybelong to that category of minor orless extensive unfairlabor practices which willnot sustaina bargaining order.Both parties cite cases for their respective viewpoints andthese have been carefully considered. None of them, or forthatmatter none of the cases studied by me in considera-tion of thisissue, answersthe question for this case., In thefinal analysis, cases of this type must be decided on theirown particular facts. In my judgment, the possibility oferasing the effects of Respondent's unfair labor practicesby the use of traditionalremediesis slight and the desire forunion representation exhibited by a majority of theemployeesin anappropriate unit on January 22 can only beprotected by a bargaining order.Respondent's opposition to the Union in this case was sointense that immediately upon learning of the distributionof cards it calleda meetingof all employees in the unit andindicated to them that rather than operate a shop with aunion it would close the shop and farm out the work. Itinvited all those who desired union representation to drawtheir paychecks and uttered threats of bodily harm. Despitethese threats on January 14, a majority of the employeesdesignated the Union to represent them on January 20. Itmay be argued that this is evidence that the threats had nocoercive effects and they should not therefore form thebasis for a bargaining order. A similar issue was consideredinMerrittMotor Company,181NLRB No. 172, and theBoard there stated: i3Is there any reason to regard unfair labor practices ofthe same nature as likely to have less serious or lesslasting effects because they took place just as organiza-tional efforts were getting underway? I am satisfied thatthe designation of a bargaining agent following suchunfair labor practices does no more than render the trueeffectof the unfair labor practice a matter ofspeculation. The central factremains,and it appearsequally viable whether the unlawful conduct occursbefore.or after the designation, that the employer by hisown act has created asituationinwhich it is stilluncertain whether the employees can freely choose arepresentative by use of the election route. In the instantcaseRespondent's opposition to union organizationhad been expressed, its threats had been made, itsbenefits had been conferred. At the moment of signingtheauthorization cards, the employees may haveregarded this as of insufficient consequence to withholdthe designation, but this scarcelyinsures thatas long asthe unfair labor practices remained unremedied, theemployer's preference and threats may not once againhave reasserted themselves, and that at the ballot boxdiscretion may not have become the better part of valor13TXD. MID MISSOURI MOTORS511and have affected the choice.The Board has neversought to evaluate the subjective impact of anemployer's nusconduct.The Board has always reliedupon the nature of the employer's conduct and theeffectthatitisreasonably calculated to have onemployees.Whether an employer's conduct has beenaimed at preventinga majorityfrom coming into being,or has been directed at dissipating one which presuma-bly exists seems irrelevant.Affirmative support for aunion as expressed in employee designations followingthe unfair labor practices is nothing more than asubjective expression of the possible ineffectiveness ofthe employer'sunlawful conduct. The vice of theemployer's conduct,however, has not been erased.Having launched an offensive calculated to interferewith free choiceby theelection process,the employerhas taintedthatusuallymore reliable method, andthereby rendered the designation 'cards the morereliable gauge of employee choice.In the instant case, Respondent's unfair labor practiceswere not confined to that single meeting ofJanuary 14. Tothe contrary,on January 22, the same employees witnessedtheir employer reject their demand that he recognize theUnionas their bargaining representative under circum-stances which must have persuaded them that he knew thatamajoritywanted union representation.Thereafter,Respondentdid notfile a petition to resolve the questionconcerning representation through the Board'selectionprocesses,a process it now urges be used,but rather it triedto break the strike by threatening the strikers with dischargeand by picket line threats.At the same time, Respondentundermined the Union's support bysuccessfully solicitingemployees to withdraw their authorizations and towithdraw from the Union.In my judgment, given all thesecircumstances,there is really no possibility that an electionheld hereafter will reflect the free choice of the employees.For the foregoing reasons, I concludethat by itsrefusal torecognize and bargain with the Union Respondent violatedSection 8(a)(5) and(1) of theAct anda bargaining ordershould issue. 14General Counsel has asserted that Respondent's refusalto recognize and' bargain with the Union was violative ofSection 8(a)(5) and(1) of the Acteven if it were foundeither that Respondent committed no other unfair laborpractices,or its other unfair labor practices did not warrantissuance of a bargaining order.General Counsel contends,in effect,that Respondent knew that the Union representeda majority of its employees and that in such a circumstanceit could not lawfully refuse to recognize the Union.GeneralCounsel relies onArthurF. Derse,Sr., President,and 'WilderMfg. Co.,Inc.,185NLRB No. 76,andFred Snow,HaroldSnow and Tom Snow d/b/a Snow & Sons,134 NLRB 709,enfd.308 F. 2d 687 (C.A. 9). Sincethe hearing in this case,and since General Counsel filed his brief, the Board hasissued a decision inLinden Lumber Division,Summer & Co.,190NLRB No.116,which,in effect,inmy opinion,overrulesWilder.As I construeLinden,the Board will not14 Since Respondent's refusal to recognizethe Unionwas violative ofSection 8(a)(5) and (1) of the Act, and the strike was caused by suchrefusal,it follows,as alleged in the complaint,that the strike was an unfairlabor practice strike. This is further' reason for holding that Respondent'sissue a bargaining order in any case based on a cardmajority (except anotherSnow & Sonscase)where anemployer commits no unfair labor practices. Accordingly, IrejectGeneral Counsel's alternative contention in supportof a bargaining order.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, 'intimate andsubstantial relationship to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructingcommerceand the free flow ofcommerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(l) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Mid Missouri Motors is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.2.District No. 9, International Association of Machin-istsandAerospaceWorkers,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.All service department employees of Respondent, atitsWaynesville, Missouri, facility, including parts men andthe janitor,but excluding office clerical employees,salesmen,guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.District No. 9, International Association of Machin-istsand Aerospace Workers, AFL-CIO, is the exclusiverepresentative of the employees of Respondent in theabove-described unit within the meaning of Section 9(a) ofthe Act.5.By threatening employees with physical injuriesbecause of their union activities, by threatening to close theshop and to subcontract the work if they selected a union -torepresent them, by telling employees who desired unionrepresentation that they could pick up their paychecks, bythreatening strikers with discharge if they do not abandontheir strike, by soliciting employees to abandon the strikeand withdraw from the Union, and by interrogatingemployees about the identity of those who passed out unioncards,Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) and2(6) and (7) of the Act.6.By refusing to recognize and bargain with the Union,Respondent has engaged in and is engaging in unfair laborlettersand telegrams to the strikers described above, were unlawful,because Respondent could not threaten to replace unfair labor practicestrikers. 512DECISIONS OF NATIONAL LABOR-RELATIONS BOARDpractices within the meaning of Section 8(a)(5) and (1) and2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 15ORDERRespondent, Mid Missouri Motors, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Threatening employees with physical injury becauseof their union activities.(b),Threatening to close the shop and to subcontract thework if employees select a union to represent them.(c) Threatening employees with discharge by telling thosewho desireunionrepresentation to pick up their paychecks.(d)Threatening strikers with discharge if they do notabandon the strike and soliciting employees to abandon thestrike and to withdraw from the Union.(e) Interrogating employees about the identity of theemployeespassingout union cards.(f)Refusing to recognize and bargain with District No. 9,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, as the exclusive bargaining represent-ative of its employees, in the above-described unit.(g) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist the above-named labor organization, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or torefrain from any or all activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request, bargain collectively with District No. 9,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive representative of allemployees in the unit described above, and, if anunderstanding is reached, embody such understanding in asigned agreement.(b) Post at its Waynesville, Missouri, facility, copies ofthe attached notice marked "Appendix." 16 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or coveredby any other material.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the receipt of this Decision asto what steps have been taken to comply herewith.17IT IS FURTHER RECOMMENDED that the, allegation ofparagraphs 10(e) and (f) of the complaint be dismissed.Section 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes.16 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "17 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 17, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAftera trial in which both sides hadthe opportunity topresent their evidence,the NationalLaborRelations Boardhas found that we violated the law and has ordered us topost this notice.WE WILL NOTrefuse to bargain collectively withDistrict No.9, International Association of Machinistsand AerospaceWorkers,AFL-CIO,as the exclusiverepresentative of the employees in the bargaining unitdescribed below.WE WILL bargain collectively, upon request,with thisUnionas the exclusive representative of all ouremployees in the bargaining unit with respect to rates ofpay, wages,hours of employment,and other terms andconditions of employment,and if an understanding isreached embody such understanding in a signedagreement.The bargaining unit is:All service department employees,includingpartsmen and the janitor,but excluding officeclerical employees, salesmen,guards, professionalemployees,and supervisors as definedin the Act.WE WILLNOT ask you who has been passing outunion cards.WE WILLNOT threaten strikers with discharge if theydo not abandon the strike.WE WILL NOTtell you to pick upyour paychecks ifyou desire union representation.WE WILLNOT solicit strikers to abandon the strikeand to withdraw from the Union.WE WILL NOTthreaten to farm out thework if youselectDistrictNo. 9, International Association ofMachinists and Aerospace Workers,AFL-CIO, or anyother union,to represent you.You are free to become and remain members of DistrictNo. 9, International Association of Machinists andAerospaceWorkers,AFL-CIO,or any other labororganization.MID MISSOURI MOTORS(Employer)15 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, theDatedByfindings, conclusions,and recommended Order herem shall, as provided by(Representative)(Title) MID MISSOURI MOTORS513This is an official notice and must not be defaced byAny questions concerning this notice or compliance withanyoneits provisions,may be directed to the Board's office, 610This notice must remain posted for 60 consecutive daysFederal Building, 601 E. 12 St., Kansas City, Missourifrom the date of posting and must not be altered, defaced,64106, Telephone 816-374-5181.or covered by any other material.